DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of optimizing a radiation treatment plan of ion treatment. 
Regarding claim 1, the limitations “running an optimization to distribute a desired dose over a predefined set of spots”, “interrupting the optimization”, “identifying a first and a second low-weight spot… having spot weights below a first threshold”, “discarding the second low-weight spot from the set of spots while keeping the first low-weight spot”, “adding the spot weight of the second low-weight spot to the spot weight of the first low-weight spot to compensate for the spot weight of the second low-weight spot”, and “running the optimization to obtain a radiation treatment plan implemented using a 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than a computer. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Claims 2, 5-12, and 15-16 only incorporate further mental process limitations such as additional steps and calculations for the mental process defined in claim 1, and thus do not include any positively recited additional elements that are sufficient to amount to significantly more than the judicial exception. 
	Regarding claim 13, the limitation “a non-transitory storage medium storing thereon a computer program with instructions, which, when run in a processor, causes the processor to perform the method according to claim 1”, as drafted, covers the performance of this limitation in the mind or by hand on paper. Other than reciting a non-transitory storage medium and a processor, encompassing performance of this method with a generic computer, there is nothing in the claim that precludes the 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than a processor and a non-transitory storage medium. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Regarding claim 13, the limitation “a computer system comprising a processor, a data memory, and a program memory, comprising the storage medium according to claim 13”, as drafted, covers the performance of this limitation in the mind or by hand on paper. Other than reciting a computer system comprising a processor, a data memory, and a program memory, comprising the storage medium, encompassing performance of this method with a generic computer, there is nothing in the claim that precludes the method of claim 1 that is stored on the storage medium of claim 13 from being performed in the mind or by hand on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 14 is an abstract idea. 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements other than a computer system, a processor, a data memory, a program memory and a storage medium. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “a processor” in line 1. However, “a processor” is previously recited in claim 13 line 2 from which claim 14 depends. It is unclear if “a processor” in claim 14 line 1 is the same or a different processor than that of claim 13 line 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (“Effects of minimum monitor unit threshold on spot scanning proton plan quality”) in view of Flynn et al. (U.S. Patent Application No. US 20160199667).
Regarding claim 1, Howard discloses a method of optimizing a radiation treatment plan of ion treatment (Page 1 Section 2 lines 1-3: “The investigation of the min-MU limit was conducted using a spot scanning synchrotron-based proton beam facility”) by a computer (Page 2 Col. 2 lines 16-18: “A research version of the [treatment planning system] (Eclipse v.13, Varian Medical Systems, Palo Alto, CA).) comprising the following steps:
running an optimization in order to distribute a desired dose (Page 2 Section 2C lines 2-5: “consisting of a central target located 5-10cm into the patient with a prescription dose of 54 Gy in 27 fractions”) over a predefined set of spots (Page 2 Section 2C lines 9-10: “raw spots before optimization”, Page 2 Col. 1 Methods 2A lines 19-21: “All plans were normalized to 98% of the CTV receiving 100% of the prescription dose”), wherein said optimization involves assigning a spot weight (Page 1 Col. 1 Introduction lines 10-12: monitor unit – MU, Page 6 Col. 2 lines 2-4: The min MU limit (spot weight limit) is taken into account during to each of the predefined spots, depending on the desired dose delivered from the respective spot (Page 1 Col. 1 Introduction lines 10-12: “Many parameters of the treatment delivery system dictate how precise the treatment will be delivered. A monitor unit (MU) is a measure of dose or number of protons per treatment spot.”);
interrupting the optimization (Page 2 Col. 2 Methods 2D Optimizer comparison lines 7-9: “This new version takes the min-MU limit into account during optimization and, therefore, may reduce the loss of plan quality”, Page 6 Col. 2 lines 4-8: “In order to mitigate this effect, a new version of the TPS has included the min-MU limit in the optimization process.” The new version of the TPS (v.13) does take the min MU limit and redistribution of spot weight during the optimization process.);
identifying at least a first and a second low-weight spot, said low-weight spots having spot weights below a first threshold (Page 1 Col. 1 Introduction lines 12-17, Page 6 Col. 2 lines 4-8: Some spots with a smaller number of protons are under the min-MU limit. The monitor units for each spot depends on the dose or number of protons for each spot which determines spot weight. Since multiple spots are identified under this threshold, there are at least two spots under the threshold. Therefore, the at least two spots identified below the min-MU limit are the designated first and second identified low-weight spots.);
discarding the second low-weight spot from the set of spots, to obtain a reduced set of spots
adding the spot weight of the second low-weight spot to a remaining spot to compensate for the spot weight of the second low-weight spot; (Page 1 Col. 1 lines 14-18: The second low weight spots are the spots below the min MU limit that are removed and the weight of the second low weight spot is redistributed to other spots to compensate for the lost weight of that second low weight spot. Page 6 Col. 2 lines 4-6: spot redistribution. Both versions of the TPS (v.10 and v.13) of Howard disclose spot redistribution and discarding low weight spots but the v.13 TPS performs these steps during the optimization process.); and
running the optimization to obtain a radiation treatment plan (Page 2 Col. 2 lines 16-21: “A research version of the TPS (Eclipse v.13, Varian Medical Systems, Palo Alto, CA) with a new optimization engine was examined. This new version takes the min-MU limit into account during optimization and, therefore, may reduce the loss of plan quality.”) in which implemented using a beam delivery system (Page 1 Col. 2 lines 8-12: proton beam facility) to deliver the desired dose is delivered by the reduced set of spots (Page 1 Col. 1 Introduction lines 14-17: This section discloses the reduced set of spots resulting from the discarded second low weight spot and that the radiation dose is carried out with the remaining spots. Page 6 Col. 2 lines 4-6: This spot redistribution is performed in the new version of the TPS.). 
However, Howard fails to disclose keeping the first low-weight spot in the set of spots (from limitation d in claim 1). Although Howard discloses the spot weight of the discarded second low-weight spot is added to the remaining spots, Howard fails to disclose that these remaining spots include the first low-weight spot (from limitation e of claim 1). 
Flynn discloses a method of optimizing a radiation treatment plan ([0014], [0132]). Flynn further discloses discarding the second low-weight spot from the set of spots while keeping the first low-weight spot ([0132] – “some fraction of the spots with low weights can then be removed” so one or 
Howard and Flynn are considered to be analogous of the claimed invention because they all teach methods for optimizing a radiation treatment using a desired dose of particle beam therapy. All of the references disclose identifying low weight spots and discarding low weight spots below a certain threshold. In all three radiation applications, a reduced set of spots is the result of the optimization method. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Howard to only discard the second low-weight spot and to keep a portion of other low-weight spots as taught by Flynn in order to not discard several low weight spots in close proximity and maintain a homogenous dose distribution while not creating hotspots in the target volume. This allows the proper dose to be delivered and minimizes effects to surrounding critical structures (Howard: Page 4 Col. 2 Lines 6-15). It also would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Howard to include that the first low-weight spot is kept as taught by Flynn and receives the weight of the discarded second low weight spot so that no radiation dose is lost by discarding spots without redistributing their weights (Howard: Page 4 Col. 2 Lines 6-15). Since Flynn discloses keeping the first low-weight spot as a remaining spot for treatment and Howard discloses redistributing the weight of the second low-weight spot to a remaining spot(s), this first low-weight spot that is kept of Flynn is the remaining spot that receives the redistributed dose of Howard.
Regarding claim 2, Howard in view of Flynn discloses the method according to claim 1 as discussed above. 

Flynn further discloses identifying a number of low-weight spots including the first and second low-weight spots; and discarding a certain fraction of the number of the low-weight spots, wherein the certain fraction includes the second low-weight spot ([0132] – “some fraction of the spots with low weights can then be removed”. The fraction of low-weight spots that are removed includes the second low-weight spot and the fraction of low-weight spots that are kept include the first low-weight spot.).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Howard in view of Flynn to include identifying first and second low-weight spots and only discarding a certain fraction of the low-weight spots that include the second low-weight spot as further taught by Flynn in order only remove some low-weight spots that cannot be radiated due to proton beam delivery system constraints which could increase radiation exposure to unwanted areas (Flynn [0014]: “It is an object of the invention to provide a particle radiation therapy system for irradiation of a target through spot scanning that reduces the delivery of dose outside the target boundary.”).
Regarding claim 5, Howard in view of Flynn discloses the method of claim 2 as discussed above. Howard further discloses discarding more than one of the low-weight spots that are identified (Page 1 Col. 1 Introduction lines 14-17, Page 6 Col. 2 lines 4-9: If more than one spot is below this min-MU limit then more than one spot will be discarded.) and adding spot weights of the more than one of the low-weight spots to at least one remaining spot (Page 1 Col. 1 Introduction lines 14-17: “Due to the min-MU limit, spots with a smaller number of protons are removed from the treatment plan and their dose is redistributed to surrounding spots by the treatment planning system”. Page 6 Col. 2 lines 4-9: “a new version of the TPS has included the min-MU limit in the optimization process”. The redistribution of the 
Regarding claim 9, Howard in view of Flynn discloses the method according to claim 2 as discussed above. Howard further discloses the second low-weight spot is a lowest weight spot in the predefined set of spots, and the method further comprising: redistributing a weight of the lowest weight spot to another spot in the predefined set of spots (Page 1 Col. 1 Introduction lines 14-17, Page 6 Col. 2 lines 4-9: Since Howard discloses discarding spots below a min-MU threshold (low weight spots), one of the spots below the threshold must be the lowest weight spot. Since the weights of the spots below the limit are redistributed and the lowest weighted spot is below the limit, the weight of the lowest weight spot will be redistributed to a remaining spot.). 
Regarding claim 10, Howard and Flynn disclose the method according to claim 1 as discussed above. Howard further discloses determining a position for a new spot and assigning a spot weight to the new spot to compensate for one or more discarded spots (Page 1 Section 1 Col. 1 lines 14-17, Page 6 Col. 2 lines 4-9: Howard discloses redistributing the weight/dose (number of protons) from discarded spots to surrounding spots that are kept.  A surrounding spot that receives the redistributed dose is a new spot as claimed. Thus, Howard discloses the step of determining a position for a new spot.). 
Regarding claim 12, Howard and Flynn disclose the method according to claim 1 as discussed above. However, Howard fails to disclose repeating b) through f) at least once. 
the optimization steps are repeated at least once ([0132]: “In an iterative process, some fraction of the spots with low weights can then be removed, reducing the number of spots required for delivery.”). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Howard in view of the Flynn to include that the optimization steps are repeated at least once as further taught by Flynn in order continuously develop a more homogenous dose distribution with each iteration during optimization and not lose any of the prescribed dose during optimization of the treatment plan so that the target volume can be properly irradiated (Flynn [0134]: “In addition, not allowing any spot energy to fall outside the target could result in trimmer positioning patterns that are too conservative to allow certain regions in the target from receiving a dose, resulting in underdosage of the target.”). 
Regarding claim 13, Howard in view of Flynn discloses the method according to claim 1 as discussed above. However, Howard fails to disclose a non-transitory storage medium storing thereon a computer program with instruction, when run in a processor, causes the processor to perform this method. 
Flynn discloses a non-transitory storage medium storing thereon a computer program with instructions ([0064-0065]), when run in a processor, causes the processor to perform this method ([0065], [0067]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Howard in view of Flynn to include a non-transitory storage medium storing thereon a computer program with instruction, when run in a processor, causes the processor to perform this method as further taught by Flynn in order to facilitate the automated generation and delivery of the radiation treatment plan.
the storage medium according to claim 13 as discussed above. However, Howard fails to disclose a computer system comprising a processor, a data memory, and a program memory. 
Flynn discloses a computer system comprising a processor ([0065-0067], [0153] – processor 1403), a data memory ([0067], [0153] – mass storage device 1404), and a program memory ([0067], [0153] – system memory 1412), comprising a storage medium ([0064], [0154] – “The computer 1401 typically comprises a variety of computer readable media.”). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Howard in view of Flynn to include a computer system comprising a processor, a data memory, and a program memory, comprising a storage medium as taught by Flynn in order to provide computer components that facilitate the automated generation and execution of the radiation treatment plan. 
Regarding claim 15, Howard in view of Flynn discloses the method according to claim 10 as discussed above. Howard further discloses the position for the new spot is determined based on a radiological depth of a number of discarded spots (Page 1 Col. 1 Introduction lines 14-17, Page 6 Col. 2 lines 4-9: Howard discloses that the new spot that receives the weight of the discarded spots is a surrounding spot. Therefore, the new spot is in a close proximity which will be at a close, if not the same, radiological depth of the discarded spots.). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Flynn as applied to claim 5 above, and further in view of Claereboudt et al. (US 20110297850). 
Regarding claim 7, Howard in view of Flynn discloses the method according to claim 5 as discussed above. Howard further discloses that at least one remaining spot is selected a next low-weight spot such that the spot weight of the second identified low-weight spot is added to a spot weight of the next low-weight spot as selected (Page 1 Col. 1 Introduction lines 14-17, Page 6 Col. 2 
However, Howard in view of Flynn fails to disclose the predefined set of spots are in a numbered order and a next low weight spot is in the numbered order. 
Claereboudt discloses a method of optimizing a radiation treatment plan of ion treatment ([0042, 0043]) based on spot weights ([0044]: Dspot – spot doses). Claereboudt further discloses the predefined spots are in a numbered order and that the low-weight spots are in the numbered order (Fig. 7-8, [0039], [0068]: The spots are numbered as 1 to 10 (x axis of Fig. 7 and 8) and spots are shown based on their weights (doses).).
Claereboudt is considered to be analogous of the claimed invention because they both disclose methods of optimizing a radiation treatment plan that utilizes data based on spot doses. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Howard in view of Flynn to include that the spots are in a numbered order and low-weight spots are selected from the numbered order in light of the teachings of Claereboudt in order to  clearly see which spots in the set of spots have the lowest weights/doses and are below the weight threshold to determine which spots should be removed and where the removed spots’ weights should be redistributed. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Flynn as applied to claim 10 above, and further in view of Ding et al. (WO 2017156419). 
Regarding claim 16, Howard in view of Flynn discloses the method according to claim 10 and the position for the new spot which is a remaining spot as discussed above. However, Howard in view of 
Ding discloses a method of optimizing a radiation treatment plan of ion treatment ([0028-0029]) that involves removing spots or energy layers below a MU cutoff threshold ([0027], [0049]). Ding further discloses the position for a remaining spot is in a second energy layer different from a first energy layer in which the one or more discarded spots is located ([0027] – The remaining energy layers and/or proton spots (after spots and/or energy layers below a threshold are discarded) are rearranged between two control points. Since energy layers with the lowest weights and lowest weighted spots can be removed, then the remaining spots will be in a different remaining energy layer.).
Ding is considered to be analogous of the claimed invention because they both disclose methods of optimizing a radiation treatment plan for beam therapy using spot weight thresholds. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Howard in view of Flynn to include that position of the new spot of Howard is in a second energy layer different from a first energy layer in which the one or more discarded spots is located as taught by Ding in order to maintain robust plan quality for the radiation treatment plan (Ding – [0027]). 
Allowable Subject Matter
 Claims 6, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art teach and/or fairly suggest spot weights below a second threshold value are added to the at least one remaining spot until the sum of the spot weights exceeds the second threshold value of claim 6, within the context of the remainder of parent claims 1, 2, and 5.

No prior art teach and/or fairly suggest that at least one remaining spot is selected based on proximity to a geometric center of gravity between a number of discarded spots, weighted by the weight of the discarded spots of claims 8 and 11, within the context of 1, 2, 5, and 10, respectively. 
The closest prior art of record for claims 8 and 11 is Howard. Howard discloses that the at least one remaining spot is selected based on proximity between a number of discarded spots, and this remaining spot(s) is weighted by the weights of the discarded spots (Page 1 Col. 1 Introduction lines 14-17, Page 6 Col. 2 lines 4-9: A spot surrounding (in proximity to) the discarded spot is selected as the at least one remaining spot and receives the redistributed dose of the discarded spot that did not meet the min-MU limit so it is weighted by the weight of the discarded spots.). However, this at least one remaining spot is not selected based on proximity to a geometric center of gravity between a number of discarded spots. 
Response to Arguments
The non-patent literature reference filed 01/26/2022 has not been considered as it was not listed in a compliant IDS.

Applicant's arguments, see pg. 11 line 1 – pg. 15 line 5, filed 12/03/2021, with respect to the rejections of claims 1-2 and 5-15 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant added the limitation “implemented using a beam delivery system to deliver” to claim 1 stating that this limitation integrates the judicial exception into a practical application and that the claim is directed toward a technical solution (arguments, pg. 13-14). However, this limitation merely recites an application of the optimized radiation treatment plan which is a result of the method of claim 1 and does not positively recite the beam delivery system. Based on this limitation, there is no positive recitation of the treatment of a patient using the optimized radiation treatment plan of this method. See MPEP 2106.04(d)(2). Applicant contends the claim limitations, as amended, as a whole, amount to significantly more than the judicial exception as they “pertain to improvements in the delivery of radiation treatment” (arguments, pg. 14). The examiner does not find this argument to be persuasive since, as noted above, the limitation directed to the implementation of a radiation treatment plan using a beam delivery system is an application of the acquired optimized radiation treatment plan, thus is not positively recited in the method. Additionally, since the limitations of claim 1 are anticipated by Howard in view of Flynn, the radiation treatment plan of application does not provide an improvement over the delivery of radiation of the prior art. Accordingly, the asserted improvement is not achieved expressly by implementing a radiation treatment plan using a beam delivery system but by a method that may be performed in the mind of a practitioner, but for the recitation of generic computer elements. Dependent claims 2 and 5-16 also do not provide any additional elements that overcome the 101 rejection. Accordingly, claims 1-2 and 5-16 are still directed toward an abstract idea. Examiner suggests 
Applicant's arguments, see pg. 15 line 17 – pg. 17 line 17, filed 12/03/2021, with respect to claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. However, upon further consideration and as necessitated by amendments to the claim, a new grounds of rejection has been applied in view of Howard and Flynn, as these references in combination meet applicant’s amendments to the claim.
Applicant contends the prior art cited does not meet the limitation of claim 1 as Howard discloses that the redistribution of spots is not taken into account during optimization (Arguments, pg. 15 line 17 – pg. 16 line 3). However, as further elaborated on by the examiner, Howard discloses another treatment planning system that does take this min-MU limit into account during the optimization process (Page 2 Col. 2 Methods 2D Optimizer comparison lines 7-9, Page 6 Col. 2 lines 4-8: “In order to mitigate this effect, a new version of the TPS has included the min-MU limit in the optimization process.”). The new version of the TPS (v.13) does take the min MU limit and redistribution of spot weight into account during the optimization process. Therefore, this new version of the TPS system (v.13) disclosed by Howard also performs the removal of low weight spots and redistribution of their doses as disclosed in the Introduction of Howard (Page 1 Col. 1 Introduction lines 12-17) and does so during the optimization process (Page 2 Col. 2 Methods 2D Optimizer comparison lines 7-9, Page 6 Col. 2 lines 4-8). 
Applicant contends the prior art cited does not meet the limitation of claim 1 as Howard does not disclose all of steps a) through f) on the basis that the redistribution of the spot dose is not taken into account during optimization (Arguments, pg. 16 lines 4-20). However, as further elaborated by the examiner, Howard does disclose that the optimization in f) does in fact take into account the discarding 
Applicant contends that the prior art cited does not meet the limitations of claim 1 as Howard does not disclose steps d) and e) on the basis that Howard discloses that the doses of discarded spots are redistributed to surrounding spots instead of just to one spot (Arguments, pg. 16 line 21 – pg. 17 line 11). However, although Howard does disclose that the doses of discarded spots are redistributed to surrounding spots (Page 1 Col. 1 Introduction lines 12-17, Page 2 Col. 2 Methods 2D Optimizer comparison lines 7-9, Page 6 Col. 2 lines 4-8), Howard does not disclose that there has to be a plurality of surrounding spots. Therefore, there can exist a scenario wherein there is only one remaining surrounding spot in the set of spots after the low weight spots are removed, and this one remaining spot will receive the dose and is considered the first low-weight spot. Additionally, since Howard is modified by Flynn with respect to steps d) and e) of claim 1 and Flynn discloses discarding a fraction of low-weight spots while keeping some low-weight spots ([0132]), this fraction of kept low-weight spots could consist of only one low-weight spot (first low-weight spot) which will then become the remaining surrounding 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CARRIE R DORNA/Primary Examiner, Art Unit 3791